Title: To Thomas Jefferson from Horatio Gates, [19 July 1780]
From: Gates, Horatio
To: Jefferson, Thomas



Sir
[Hillsborough, N.C., 19 July 1780]

When I had the honor of seeing your Excellency at Richmond I was taught to look forward to much difficulty and a perplexed department, yet I cannot but profess that, in the course of a long and often critical service, it has hitherto never fallen to my lot to  witness a scene of such multiplied and increasing wants, as my present command exhibits. Of the Militia voted by your State only 1438 are now upon the Ground Commissioned and Non Commissioned Officers included and Those not so compleatly supplied as I either wish’d or expected. The arms were yesterday distributed among them, a few out of repair, but too many without cartouch-Boxes, and all destitute of bayonet Belts which I need scarcely tell your Excellency is the certain loss of the Bayonet. They are deficient also in hatchets or light axes. This article you will find in the list of Military stores and one which becomes doubly necessary from the face of the Country in which we shall act. These defects are however but trifling when compared to the weightier considerations of Arms, amunition and provision. This State is unhappily but too much at a loss for the first. The casualties of the campaign may render issues necessary to the regular Troops and such Volunteer Corps as I may find it expedient and practicable to embody; this leads me to press your Excellency that, not only such Arms and amunition, as you may allot us from the State Stores, but all supplies from the board of War may meet with as immediate a passage into this State as possible. Upon the subject of provisions my reports must be still less satisfactory. An officer just from the Baron’s Head Quarters has assured me that, there are often intervals of 24 hours in which the army without distinction are obliged to feed upon such green vegetables as they can find, having neither animal food or Corn. So frequent and total a want, must eventually break up our Camp, should not the evil be hastily remedied, and has unfortunately arose from several causes, one of which can alone be corrected. The scarcity of Crops for the last year, the disaffection of many of the Inhabitants and a want of Economy, and management. The supplies have been precariously obtain’d by detachments from the Army whose misapplied violence in some instances must affect any future purchase. I have this day made a representation of our wants in this and other respects, to Governor Nash, and Gen. Huger has taken charge of my Dispatch and will personally urge such steps to be taken by the Council of this State ?as in conjunction with those I cannot but hope for from your Excellency—may soon restore our affairs and enable me to prosecute my own wishes and the Intentions of Congress.
I cannot conclude this letter, without suggesting the necessity that the 1000 tents, for which I had your Excellency assurances, may be sent on without a moments delay, and that Mr. Finney, D. Q. Master Gen. may be ordered to repair to my Head Quarters  immediately. A system of communication will be settled; at the establishment of which, he must necessarily be present. I have other reasons also for wishing him here.
I must also beg the liberty of adding the very defective State of Maherring Bridge, to the representation I have already made of Pamunkey and Petersburgh ferries. I hope these objects, as they need the redress, so they will meet with the attention of your Honble. Council.
I am, Sir, Your Most Obedt. Servant,

HG

